Exhibit 99.1 Investors Contact: Media Contact: Sailash Patel Tony Plohoros 919-456-7814 908-940-0135 Sailash.Patel@furiex.com tplohoros@6degreespr.com Furiex Pharmaceuticals Announces Positive Top-Line Results of Two Pivotal Phase III Clinical Trials of Eluxadoline in Patients with IBS-d Studies Meet FDA and EMA Primary Endpoints Conference Call and Webcast Scheduled for 8:30 a.m. ET Today MORRISVILLE, N.C. (February 4, 2014) – Furiex Pharmaceuticals, Inc. (NASDAQ: FURX) today announced top-line results indicating the company’s two pivotal Phase III clinical trials evaluating the efficacy and safety of eluxadoline in the treatment of diarrhea-predominant irritable bowel syndrome (IBS-d) met both the U.S. Food and Drug Administration (FDA) and the European Medicines Agency (EMA) formally agreed-upon primary endpoints of composite response based on simultaneous improvements in stool consistency and abdominal pain. These endpoints are aligned with both the current FDA guidance and the 2013 EMA draft guidance for clinical trial evaluation of new medicines for irritable bowel syndrome. “I am very pleased with the strength of the data, and proud of our team for its hard work and excellent development of eluxadoline,” said Fred Eshelman, founding chairman of Furiex. “In just under four years, working closely with regulatory authorities, the team has completed nine Phase I studies, a Phase II dose-ranging trial in approximately 800 patients, and these two large Phase III trials. Additionally, we have completed all toxicology studies and believe we are on schedule, including chemistry and manufacturing work, for an NDA submission by the end of the second quarter of 2014.” The studies, known as 3001 and 3002, were randomized, double-blind, placebo-controlled studies in which patients received eluxadoline, 75 mg twice-daily (BID), eluxadoline 100 mg BID or placebo BID. A total of 2,428 subjects were enrolled across the two studies. The primary efficacy endpoint was a composite response evaluated over the initial 12 weeks of double-blind treatment for FDA evaluation, and over the 26 weeks of double-blind treatment for EMA evaluation. Response rates were compared based on patients who met the daily composite response criteria (improvement in pain and stool consistency) for at least 50% of the days from weeks 1 to 12 and weeks 1 to 26. A patient must have met both of the following criteria on any given day to be a daily responder: ● Daily stool consistency response: Bristol stool score <5, or the absence of a bowel movement; and ● Daily pain response: worst abdominal pain scores in the past 24 hours improved by ≥30% compared to baseline (average of week prior to randomization). “We are pleased with these top-line results, which put us one step closer to filling an unmet medical need in men and women with IBS-d,” said June Almenoff, M.D., Ph.D., president and chief medical officer of Furiex. “In addition to showing both rapid onset and durable efficacy of the primary endpoints, both pivotal studies demonstrated robust efficacy for the secondary endpoint of adequate relief of IBS symptoms. We look forward to further analyzing the data and plan to present details at an upcoming medical conference.” Eluxadoline has been granted Fast Track status by the FDA, a process designed to facilitate development and expedite the review of drugs to treat diseases with significant unmet medical need. Key Findings from Study 3002 (intention-to-treat analysis): Patients receiving eluxadoline demonstrated statistically significantly higher responder rates for the following composite primary endpoints: ● For the FDA composite endpoint (response over weeks 1-12), the responder rates were 29.5% for eluxadoline 100 mg, 28.9% for eluxadoline 75 mg and 16.2% for placebo ( p <0.001 both doses); and ● For the EMA composite endpoint (response over weeks 1-26), the responder rates were 32.6% for 100 mg, 30.4% for 75 mg and 20.2% for placebo ( p < 0.001 both doses). With respect to the individual secondary components of the FDA composite endpoint, eluxadoline-treated patients demonstrated significantly higher rates of stool consistency response over weeks 1-12, namely 100 mg35.5%, 75 mg37.0% and placebo20.9% ( p <0.001 both doses), and numerical improvement in pain response rates at 100 mg over weeks 1-12, although this difference did not reach statistical significance (100 mg50.9% vs. placebo45.3%, p 0.12). Key Findings from Study 3001 (intention-to-treat analysis) Patients receiving eluxadoline demonstrated statistically significantly higher response rates for the following primary composite endpoints: ● For the FDA composite endpoint (response over weeks 1-12), the responder rates were 25.1% for eluxadoline 100 mg ( p 0.004), 23.9% for eluxadoline 75 mg ( p 0.014) and 17.1% for placebo; and ● For the EMA composite endpoint (response over weeks 1-26), the responder rates were 29.3% for 100 mg ( p <0.001), 23.4% for 75 mg ( p 0.11) and 19.0% for placebo. With respect to the individual secondary components of the FDA composite endpoint, eluxadoline-treated patients demonstrated significantly higher response rates of stool consistency over weeks 1-12, namely 100 mg34.3%, 75 mg30.0% and placebo22.0% ( p <0.009 both doses) and, numerical improvement in pain response rates at 100 mg over weeks 1-12, although this difference did not reach statistical significance (100 mg43.2% vs. placebo39.6%, p 0.28). Data pooled from studies 3001 and 3002 for the composite endpoint from the two studies demonstrated a differential effect between active and placebo. For the FDA endpoint, the differential effects were 9.5% and 10.3% for 75 and 100 mg respectively. Similarly, for the EMA 26 week endpoint, the differential effects were 7.2% and 11.5% for the 75 and 100 mg respectively. All p values were <0.001. Eluxadoline had a favorable tolerability and safety profile in the trials. The most commonly reported side effects across the two studies were constipation (8.3% for 100 mg eluxadoline, 7.4% for 75 mg eluxadoline vs. 2.4% for placebo) and nausea (7.3% for 100 mg eluxadoline, 7.8% for 75 mg eluxadoline vs. 4.8% placebo). Sporadic elevations of liver enzymes (>3XULN) were seen in both the active and placebo arms , with a difference between active and placebo <0.5%, all of which resolved. There were infrequent adjudicated events of mild pancreatitis involving five patients who received eluxadoline (0.3% of those treated with the compound)
